Citation Nr: 1704441	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder from December 14, 2007 through January 27, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his stepdaughter



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to June 1968, and from November 1969 to July 1985, to include service in the Republic of Vietnam from February 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for an anxiety disorder and assigned an initial 10 percent evaluation for that disability, effective December 14, 2007-the date of receipt of his claim for service connection.  The Veteran timely appealed his assigned evaluation.  

During the pendency of the appeal period, the AOJ increased the Veteran's evaluation for his anxiety disorder to 30 percent disabling, effective December 14, 2007, in a July 2009 rating decision, and to 50 percent disabling, effective January 28, 2015, in a February 2015 rating decision.  The Board has therefore recharacterized that issue on appeal in order to comport with those awards of benefits.  Additionally, the Board has taken jurisdiction over the claim of TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2012; a transcript of that hearing is associated with the claims file.  This case was last before the Board in August 2014, at which time the Board remanded the anxiety disorder and TDIU claims for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 remand, the Board requested that the Veteran be afforded a VA examination; such was accomplished in January 2015.  However, the Board requested that the examiner complete a multiaxial examination and provide a Global Assessment of Functioning (GAF) score for the Veteran; the examiner was also asked to state the duration, frequency and severity of the Veteran's symptoms and state the effect of the Veteran's symptoms on his occupational functioning.  The examiner did not provide those requested items, particularly a multiaxial examination or GAF score; while the examiner listed the symptoms, the examiner did not provide the duration, frequency or severity of those symptoms, and while she stated that the Veteran could work a sedentary position, she did not state the effect of the Veteran's psychiatric symptomatology on his ability to conduct occupational duties/tasks.  

Consequently, the Board cannot find that there was substantial compliance with the previous remand, and another remand is necessary in order for an adequate VA examination to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran for the service-connected anxiety disorder, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disability and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must complete a multiaxial examination of the Veteran, and must also provide a Global Assessment of Functioning (GAF) score.  The examiner should explain the scores meaning.

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, as well as the duration, frequency and severity of those symptoms.  The examiner should also indicate the impact of his symptoms on his social and occupational functioning, to include the effect of those symptoms on his occupational functioning, in particular.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his anxiety disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

